Citation Nr: 1443065	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma (hereinafter referred to as a respiratory disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, RO, which denied the Veteran's claims of entitlement to service connection for a respiratory disorder and an acquired psychiatric disorder, inter alia.  The Veteran submitted a notice of disagreement with respect to both issues in April 2009, and timely perfected his appeal in August 2009.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting at the Muskogee, Oklahoma, RO.  A transcript of that proceeding has been prepared and associated with the claims file.

In August 2011, the Board remanded these issues to the Appeals Management Center (AMC) for additional evidentiary development.  Subsequent to said development, the AMC issued a rating decision in August 2012, granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

The weight of the competent and credible evidence shows that the Veteran does not have a respiratory disorder that manifested in service or that is related to his military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1103, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim of entitlement to service connection for a respiratory disorder, a letter dated in January 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, to the extent available, and VA medical records are in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran participated in a VA examination dated in September 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC attempted to obtain any outstanding service and post-service treatment records, and provided the Veteran with a VA examination.  The AMC later issued a supplemental statement of the case in June 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, 11 Vet.App. at 271 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in November 2010, before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or member of the Board who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Additionally, in August 2011, the Board remanded the above issue for further development, to include records and a VA examination.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained and actions were taken accordingly.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

Law and Analysis

The Veteran contends that he currently suffers from a respiratory disorder as a result of his time in active duty service.  Specifically, he alleges that his exposure to cold weather during basic training compromised his lungs, leading to his current disabilities.  The Board disagrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain diseases, such as bronchiectasis, become manifest to a degree of 
10 percent within one year of separation from active service, then they would be presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that there is no evidence of record showing bronchiectasis or any other presumptive condition under this code manifesting to such a degree with one year of service, therefore, service connection on a presumptive basis is not warranted.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the Veteran is not shown to have bronchiectasis or any other presumptive condition under 38 C.F.R. § 3.309(a).  Thus, service connection cannot be established by a showing continuity of symptomology. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a respiratory disorder.  While the evidence does show a diagnosis of asthma by history, there is no evidence of this disability in service or for many years after service.

Service treatment records reveal that the Veteran was variously treated for tonsillitis, upper respiratory infection (URI), pharyngitis, and acute tonsillitis v. flu in July 1974; pneumonia and URI in November 1974; and a cold in June 1975.  Post-service VA medical records dated from February 2007 to December 2009 show that the Veteran has received intermittent treatment for bronchitis, sinusitis, URI, rhinitis, tonsillitis, chronic obstructive pulmonary disease, rhinosinusitis, emphysema, asthma, and head and chest congestion.  An October 2008 chest x-ray indicated that a 1 centimeter nodule was present in the right apex, but a subsequent computed tomography scan of the chest was negative for any lung nodules or masses.  In a March 2009 letter, a VA physician reported that he had treated the Veteran for 12 years.  He stated that the Veteran had a history of asthma and of smoking one pack a day for seven years in the past but that he had quit smoking.  The physician found that the Veteran had chronic bronchitis and emphysema.  As such, the Board finds that elements (1) and (2) under Shedden have been satisfied.

Turning to crucial element (3), nexus, the Board notes that the Veteran was afforded a VA respiratory disorders examination in September 2011.  At that time, he again reiterated that during basic training, he was exposed to cold weather and he became ill, which subsequently compromised his lungs.  Following basic training, the Veteran was transferred to Fort Sill, where he felt his lungs continued to get worse.  The Veteran reported that during the past several years, he had experienced increased symptoms of chest tightness and difficulty breathing.  He indicated that he had been diagnosed with asthma in either 2006 or 2007.  Of note, when asked to report his respiratory symptoms between 1975 (when discharged) and 1998 (when he was first treated for respiratory symptoms), the Veteran reported that he could not describe the exact nature of his symptoms because it was so long ago, but he was sure he had breathing difficulties.  See VA Respiratory Examination Report, September 8, 2011.

The Veteran also indicated that he had previously smoked a pack of cigarettes per day for approximately seven years, but that he had quit smoking in the 1970s.  As part of his respiratory examination, the Veteran underwent pulmonary function testing (PFT).  The VA examiner noted that the post-bronchodilator portion of the PFT was not completed due to the Veteran's normal pre-bronchodilator results.  The VA examiner diagnosed the Veteran with asthma, by history.  Id.

In forming her opinion, the VA examiner determined that the Veteran suffered various acute URIs while on active duty.  However, she determined there was no indication that the Veteran's in-service symptoms were consistent with asthma or any other type of chronic condition, such as chronic bronchitis or emphysema.  It was also noted that the record was silent between 1975 and 1998, when the Veteran first became a patient at the VA Medical Center.  It was also noted that the Veteran was unable to provide specific symptoms, examples, or treatment records between 1975 and 1998.  Overall, the VA examiner concluded that there was no evidence that a chronic respiratory condition occurred while on active duty nor was there evidence that a chronic respiratory condition manifested prior to 1998.  As such, the VA examiner opined that the Veteran's current respiratory disorder is less likely than not related to his period of active duty service.  Id.

The September 2011 VA examination is the only medical evidence of record addressing the question of nexus.  Based on the fact that the VA examiner provided a thorough and well-reasoned conclusion, based on accepted medical principles, a thorough review of the claims file and an examination of the Veteran, the Board finds this to be the most probative evidence of record.  As such, it is afford much weight.

The Board is cognizant of the Veteran's sincere belief that his exposure to cold weather in service was the genesis of his current respiratory disorder.  In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

The Veteran is certainly competent to report the respiratory symptoms he has experienced over the years.  He is not, however, competent to connect any respiratory symptomatology to his exposure to cold weather in service, as this is a complex medical question and he is not competent to render such an opinion relating environmental factors to the respiratory process.  Therefore, the Veteran's opinion on etiology of his current respiratory disorder is afforded no probative value.

Additionally, as noted, the Veteran is not shown to have bronchiectasis or any other presumptive condition under 38 C.F.R. § 3.309(a).  Thus, service connection cannot be established by a showing continuity of symptomology nor via presumptive service connection for chronic disease.  

Thus, the Board finds that the preponderance of the evidence of record, as cited above, indicates that the only claimed condition the Veteran currently has is asthma, by history, and that this condition did not develop until over 20 years after the Veteran's separation from service, and is not related to service.  As the preponderance of the evidence is against the, the benefit-of-the-doubt doctrine does not apply, and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma, is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


